                     UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
__________________________________________
                                           )
MICHAEL B. JONES,                          )
                                          )  19-cv-924
                              Plaintiff,   )
      v.                                   )
                                           ) JURY TRIAL DEMANDED
                                           )
CITY PLAZA, LLC, T.E. JOHNSON &           )
SONS, INC., and ONLINE INFORMATION )
SERVICES, INC.,                           )
                                           )
                              Defendants. )
__________________________________________)

                PLAINTIFF’S MOTION FOR EXTENSIONS OF TIME
              TO RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS

         Plaintiff Michael B. Jones moves the Court, under Fed. R. Civ. P. 6(b) and LR

6.1(a), for an extension of time to serve his Oppositions to Defendants’ Motions to

Dismiss (ECF#12, ECF#14, ECF#21), and in support thereof respectfully shows the

Court:

         1.    That the time originally prescribed for filing and service of each such

Opposition has not yet expired;

         2.    That Plaintiff’s Oppositions to the Motions of City Plaza, LLC and T.E.

Johnson & Sons, Inc. are currently due on or before December 11, 2019 and

Plaintiff’s Opposition to the Motion of ONLINE Information Services, Inc. is

currently due on or before December 26, 2019;

         3.    That Plaintiff has not previously been granted extensions of time for

filing his Oppositions;




                                            1


     Case 1:19-cv-00924-NCT-JLW Document 23 Filed 12/11/19 Page 1 of 3
      4.     That counsel for Plaintiff consulted with Defendants’ counsel, who

have consented to the extensions;

      5.     That Plaintiff’s counsel needs additional time to prepare Plaintiff’s

Oppositions because, in recent weeks, he has traveled out-of-state multiple times

for court appearances, a conference, and for the Thanksgiving holiday.

      WHEREFORE, Plaintiff respectfully asks the Court to issue an order

extending the time for filing his Opposition to City Plaza, LLC’s Motion to Dismiss

(ECF#12) an additional 16 days, up to and including December 27, 2019; extending

the time for filing his Opposition to the Motion to Dismiss of T.E. Johnson & Sons,

Inc. (ECF#14) an additional 16 days, up to and including December 27, 2019; and

extending the time for filing his Opposition to the Motion to Dismiss of ONLINE

Information Services, Inc. (ECF#21) one additional day, up to and including

December 27, 2019.

      This the 11th day of December, 2019.


                                              /s/ Jonathan R. Miller
                                              Jonathan R. Miller
                                              N.C. State Bar No. 48224
                                              Law Office of Jonathan Miller, LLC
                                              449 N. Euclid Ave., Ste. 140
                                              Saint Louis, MO 63108
                                              Telephone: 314-582-1892
                                              Facsimile: 314-582-1893
                                              Email: jonathan@stlconsumerlaw.com




                                          2


     Case 1:19-cv-00924-NCT-JLW Document 23 Filed 12/11/19 Page 2 of 3
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document will
be electronically served on the following persons by the Court’s CM/ECF system:

                 Jack B. Bayliss, Jr.

                 Rachel Scott Decker

                 Trisha L. Barfield

                 John L. Wait

                 Caren D. Enloe

Dated:       Saint Louis, Mo.
             December 11, 2019

                                                    /s/ Jonathan R. Miller
                                                    Jonathan R. Miller




                                         3


     Case 1:19-cv-00924-NCT-JLW Document 23 Filed 12/11/19 Page 3 of 3
